332 S.W.3d 932 (2011)
STATE of Missouri, Respondent,
v.
James JABLONSKI, Appellant.
No. ED 94801.
Missouri Court of Appeals, Eastern District, Division Two.
March 8, 2011.
Brocca Smith, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
James Jablonski (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of two counts of robbery in the first degree. Section 569.020 RSMo (2000). Appellant was sentenced to ten years' imprisonment on both counts, to run concurrently. Appellant *933 raises one point on appeal challenging the sufficiency of the evidence to support his convictions.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. The State presented sufficient evidence from which a trier of fact could have reasonably found Appellant guilty. State v. Peeples, 288 S.W.3d 767, 770 (Mo. App. E.D.2009). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).